Title: From Thomas Jefferson to John Diffenderffer, 10 February 1809
From: Jefferson, Thomas
To: Diffenderffer, John


                  
                     Sir 
                     
                     Washington Feb. 10. 09.
                  
                  I have seen in a Baltimore paper an advertisement from you of Spring rye for sale. I did not know that this grain was to be had, in America and am anxious to get a little for seed. I inclose you a paper dollar, the only small remittance I can make in a letter and will pray you to do up a parcel in a bit of linen securely, of that value, & addressing it to me. send it by the stage, for which I will thank you.
                  
                     Th: Jefferson 
                     
                  
                  
               